Title: From John Adams to John Quincy Adams, 13 October 1815
From: Adams, John
To: Adams, John Quincy



Dear Sir
Quincy Octr. 13th 1815

I wrote you this morning by Doctor Reynolds and now write by Colonel Thomas Aspinwall, your quondam Tenant, Son of your once Brother Senator of Brokeline. He is Consul in London and must be intimate with you. His mutilated Limb among many other Witnesses proves his Merit as a military Officer and his Education in the University and at the Bar ensure him for a pleasant associte in the public Service. His Character here is very good.
Since I wrote you in the Morning I have received a Letter from Utica from Mr Johnson with the joyful News that on the 3d. of Octr, was born to me a great grandson, “large, Strong and noisy,  with hair, Eyelashes and Eyebrows as black as a sloe. Both the Mother and Son, had enjoyed refreshing Slumbers and promised the happiest Prospects.”
They have given him a name that has been driven on the Wings of mighty Winds through good report and evil report, and whether it will do good or harm to the Babe I know not. In all Events I pray for a Blessing on him. The Boys will rejoice to hear of Couzen Abbys Felicity
John Adams